IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 IN RE: HARRY SEGAL                             : No. 16 WM 2022
                                                :
 PETITION FOR TEMPORARY ADMISSION               :
 TO THE BAR


                                        ORDER


PER CURIAM

      AND NOW, this 22nd day of June, 2022, the “Petition for Limited and Temporary

Admission to the Pennsylvania Bar,” which seeks an exercise of this Court’s extraordinary

jurisdiction, is DENIED.